DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is responsive to an amendment filed 10/14/2021. As directed by the amendment, claims 1-2, 6, and 11 were amended, and no claims were cancelled nor added. Thus, claims 1-19 are presently pending in this application
Claims 1-6, 8-11, and 13-19 are allowed and claims 7 and 12 are cancelled based on the Examiner’s amendments below. 

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
Authorization for this examiner’s amendment was given in a telephone interview with Dylan Adams on 1/5/2022. 

The application has been amended as follows:



In Claim 11, line 1, “An exoskeleton system configured to execute a” has been changed to --An exoskeleton system that comprises a semi-supervised intent recognition control program, the exoskeleton system configured to execute the--. 

In Claim 11, lines 7-8, the limitation “level; identify” has been changed to --level, wherein once in the second mode, the exoskeleton system is temporarily operated in second mode until a timer reaches or exceeds a defined timeout threshold to cause the exoskeleton system to automatically switch back to the first mode without user input; identify--. 

Claims 7 and 12 are cancelled. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The closest prior art of record Yamamoto (JP2000-51289), Sankai (2016/0331624) and Roberts Ugrinovic (WO 2016/166588) do not specifically disclose the claimed apparatus as presented in the claims 1-6, 8-11, and 13-19. 

Sankai teaches a wearable exoskeleton (10, fig. 1, paragraph 0085) configured to execute a semi-supervised intention recognition program (see paragraph 0172 and 0176, Sankai discloses a plurality of sensors including biopotential signal sensor used for controlling the drive motors for moving the hip and knee joints, the biopotential measures muscle activity and based off of the muscle activity would provide a corresponding assistance to the user via the actuators, therefore, the program that is used to process the sensor signal to determine correspond assistance would be the semi-supervised intention recognition program), an exoskeleton computing device (18/18a and 140, see paragraph 0085) including a plurality of sensors (biopotential signal sensor comprising electrodes that are attached to respective parts of the hip joints and knee joints, see paragraph 0176), a user input having a state transition intention input button (140 comprising a button for adjusting the sensitivity of the 
Roberts Ugrinovic teaches a memory for storing a control program and a processor that execute a control program (see page 10, lines 14-24, Roberts Ugrinovic discloses a processor that classifies intended movement of the user, calculating and recording the trajectory and the information is kept in a memory of the device, and the processor receives the signal sent by each of the sets of EMG sensors, classifying the level of effort of the muscle group, and a control algorithm determines the need to supply torque to each joint in accordance with the level of effort sensed by the respective muscle group). 
Regarding claim 6, Sankai discloses an exoskeleton system (10, fig. 1, paragraph 0085) configured to execute a semi-supervised intent recognition control program (see paragraph 0172 and 0176, Sankai discloses a plurality of sensors including biopotential signal sensor used for controlling the drive motors for moving the hip and knee joints, the biopotential measures muscle activity and based off of the muscle activity would provide a corresponding assistance to the user via the actuators, therefore, the program that is used to process the sensor signal to determine correspond assistance would be the semi-supervised intention recognition program), the exoskeleton system comprising an actuator unit (18/18a and 140, see paragraph 0085 and actuators 14R/14L and associated 22R/22L and 23R/23K) that includes: a joint (joint formed by 22L and 23L and 14L at the knee or joint formed by 22R, 23R and 14R, see fig. 1, paragraphs 0017 and 0097) configured to be aligned with a knee of the leg of a user wearing the leg actuator unit (see fig. 1 and paragraph 0097), an upper 
Regarding claim 11, Sankai discloses an exoskeleton system (10, fig. 1, paragraph 0085) configured to execute a semi-supervised intent recognition control program (see paragraph 0172 and 0176, Sankai discloses a plurality of sensors including biopotential signal sensor used for controlling the drive motors for moving the hip and knee joints, the biopotential measures muscle activity and based off of the muscle activity would provide a corresponding assistance to the user via the actuators, therefore, the program that is used to process the sensor signal to determine correspond assistance would be the semi-supervised intention recognition program), wherein executing the semi-supervised intent recognition control program causes the exoskeleton system to: in response to a state transition intention input (input from 157B, see paragraph 0159), change the exoskeleton system from operating in a first mode with sensitivity to detecting state transitions at a first sensitivity level to operating in second mode with sensitivity to detecting state transitions at a second sensitivity level that is more sensitive than the first sensitivity level; identify a state transition while operating in the second mode and using the second sensitivity level; and facilitate the 
However, Yamamoto, Sankai and Roberts Ugrinovic failed to disclose the combination of structures as claimed with a timer, and wherein once in the second mode, the exoskeleton system is temporarily operated in the second mode until the timer reaches or exceeds a defined timeout threshold to cause the exoskeleton system to automatically switch back to the first mode without user input. Therefore, to modify Yamamoto, Sankai and Roberts Ugrinovic to arrive at the claimed invention would be based upon improper hindsight reasoning. 


Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance". 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Herr (2015/0209214) is cited to show an exoskeleton comprising inflatable actuators. 
Galloway (2016/0252110) is cited to show a pneumatic actuator. 
Walsh (2016/0346156) is cited to show a device for assisting walking for developmentally delayed toddlers comprising pneumatic cylinders. 
Nagata (2016/0242987)(2016/0242986) is cited to show an assist wear item comprising a plurality of pneumatic actuators. 
Yagi (2014/0212243) is cited to show a power assisting robotic device comprising pneumatic actuators. 
Kazerooni (2011/0105966) is cited to show a power assisting robotic device comprising pneumatic actuators.

Kazerooni (7,628,766) is cited to show a power assisting robotic device comprising pneumatic actuators.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TU A VO whose telephone number is (571)270-1045.  The examiner can normally be reached on M-F from 9:30 AM to 5:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on (571)272-4835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TU A VO/Primary Examiner, Art Unit 3785